
	
		I
		112th CONGRESS
		2d Session
		H. R. 4125
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Brooks (for
			 himself, Mr. Rogers of Alabama,
			 Mr. Jones,
			 Mr. Turner of Ohio, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure the effectiveness of the missile defense system
		  of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting U.S. Missile Defense
			 Information Act of 2012.
		2.Limitation on funds to
			 provide the Russian Federation with access to missile defense
			 technology
			(a)Limitation on
			 funds for classified technology and data
				(1)In
			 generalNone of the funds made available for fiscal years 2012 or
			 2013 for the Department of Defense may be used to provide the Russian
			 Federation with access to information that is classified or was classified as
			 of January 2, 2012, regarding—
					(A)missile defense
			 technology of the United States, including hit-to-kill technology; or
					(B)data, including
			 sensitive technical data, warning, detection, tracking, targeting, telemetry,
			 command and control, and battle management data, that support the missile
			 defense capabilities of the United States.
					(2)ApplicabilityThe
			 limitation in paragraph (1) shall apply with respect to the use of funds on or
			 after the date of the enactment of this Act.
				(b)Limitation on
			 funds for other technology and data
				(1)In
			 generalNone of the funds made available for fiscal years 2012 or
			 2013 for the Department of Defense may be used to provide the Russian
			 Federation with access to missile defense technology or technical data not
			 described in subsection (a) unless—
					(A)the President submits to the appropriate
			 congressional committees—
						(i)a
			 report that contains a description of—
							(I)the specific
			 missile defense technology or technical data to be provided to the Russian
			 Federation, the reasons for providing such technology or data, and how the
			 technology or technical data is intended to be used;
							(II)the measures
			 necessary to protect the technology or technical data;
							(III)the specific
			 missile defense technology or technical data of the Russian Federation that the
			 Russian Federation is providing the United States with access to; and
							(IV)the status and
			 substance of discussions between the United States and the Russian Federation
			 on missile defense matters; and
							(ii)written certification by the President that
			 providing the Russian Federation with access to such missile defense technology
			 or technical data—
							(I)includes an
			 agreement on prohibiting access to such technology or data by any other country
			 or entity;
							(II)will not enable
			 the development of countermeasures to any missile defense system of the United
			 States or otherwise undermine the effectiveness of any such missile defense
			 system; and
							(III)will correspond
			 to equitable access by the United States to missile defense technology or
			 technical data of the Russian Federation; and
							(B)a period of 30 days has elapsed following
			 the date on which the President submits to the appropriate congressional
			 committees the report and written certification under subparagraph (A).
					(2)ApplicabilityThe
			 limitation in paragraph (1) shall apply with respect to the use of funds on or
			 after the date of the enactment of this Act.
				(c)FormThe
			 report described in clause (i) of subsection (b)(1)(A) and the certification
			 described in clause (ii) of such subsection shall be submitted in unclassified
			 form, but may contain a classified annex, if necessary.
			(d)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
				(1)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
				3.International
			 agreements relating to missile defense
			(a)Sense of
			 CongressIt is the sense of
			 Congress that an agreement regarding missile defense cooperation between the
			 United States and the Russian Federation that is negotiated with the Russian
			 Federation through the North Atlantic Treaty Organization (NATO)
			 or a provision to amend the charter of the NATO–Russia Council, should not be
			 considered legally or politically binding unless the agreement is—
				(1)specifically
			 approved with the advice and consent of the Senate pursuant to article II,
			 section 2, clause 2 of the Constitution; or
				(2)specifically
			 authorized by an Act of Congress.
				(b)Missile defense
			 agreements
				(1)In
			 generalChapter 3 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						130f.International
				agreements relating to missile defense
							(a)In
				generalIn accordance with the understanding under subsection
				(b)(1)(B) of the Resolution of Advice and Consent to Ratification of the New
				START Treaty of the Senate, any agreement with a country or international
				organization or amendment to the New START Treaty (including an agreement made
				by the Bilateral Consultative Commission established by the New START Treaty)
				concerning the limitation of the missile defense capabilities of the United
				States shall not be binding on the United States, and shall not enter into
				force with respect to the United States, unless after the date of the enactment
				of this section, such agreement or amendment is—
								(1)specifically
				approved with the advice and consent of the Senate pursuant to article II,
				section 2, clause 2 of the Constitution; or
								(2)specifically
				authorized by an Act of Congress.
								(b)Annual
				notificationNot later than January 31 of each year, beginning in
				2013, the President shall submit to the congressional defense committees and
				the Committee on Foreign Relations of the Senate and the Committee on Foreign
				Affairs of the House of Representatives a notification of—
								(1)whether the
				Russian Federation has recognized during the previous year the sovereign right
				of the United States to pursue quantitative and qualitative improvements in
				missile defense capabilities; and
								(2)whether during any
				treaty negotiations or other Government-to-Government contacts between the
				United States and the Russian Federation (including under the auspices of the
				Bilateral Consultative Commission established by the New START Treaty) during
				the previous year a representative of the Russian Federation suggested that a
				treaty or other international agreement include, with respect to the United
				States—
									(A)restricting
				missile defense capabilities, military capabilities in space, or conventional
				prompt global strike capabilities; or
									(B)reducing the
				number of non-strategic nuclear weapons deployed in Europe.
									(c)New START treaty
				definedIn this section, the
				term New START Treaty means the Treaty between the United States
				of America and the Russian Federation on Measures for the Further Reduction and
				Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered
				into force on February 5,
				2011.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 130e the following
			 new item:
					
						
							130f. International agreements relating to
				missile
				defense.
						
						.
				(c)Defense
			 technology cooperation agreements
				(1)In
			 generalSubchapter II of chapter 138 of title 10, United States
			 Code, is amended by adding at the end the following new section:
					
						2350n.Defense
				technology cooperation agreements between the United States and the Russian
				Federation
							(a)In
				generalNone of the funds
				made available for fiscal year 2012 or any fiscal year thereafter for the
				Department of Defense may be used to implement a defense technology cooperation
				agreement entered into between the United States and the Russian Federation
				until a period of 60 days has elapsed following the date on which the President
				transmits such agreement to the congressional defense committees.
							(b)Defense
				technology cooperation agreement definedIn this section, the term defense
				technology cooperation agreement means a cooperative agreement related
				to research and development entered into under section 2358 of this title or
				any other provision of this
				title.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 2350m the
			 following new item:
					
						
							2350n. Defense technology cooperation
				agreement between the United States and the Russian
				Federation.
						
						.
				(d)Limitation on
			 missile defense negotiation
				(1)In
			 generalNone of the funds
			 made available for fiscal years 2012 or 2013 for the Department of Defense or
			 the Department of State may be used for travel expenses related to discussing
			 missile defense matters with the Russian Federation until the date that is 30
			 days after the date on which the President transmits to the appropriate
			 congressional committees the draft agreement discussed between the United
			 States and the Russian Federation at Deauville, France, in May 2011.
				(2)ApplicabilityThe
			 limitation in paragraph (1) shall apply with respect to the use of funds on or
			 after the date of the enactment of this Act.
				(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
					(B)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
					
